—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered December 21, 1994, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the court erred in failing to instruct the jury that possessing a weapon for the purpose of self-defense is not unlawful. Justification based on self-defense pertains only to the use of physical force and does not apply to a crime based on the possession of a weapon, even though an element of the crime is that the defendant possessed the weapon with the intent to use it unlawfully against another (see, People v Pons, 68 NY2d 264; People v Almodovar, 62 NY2d 126). Rosenblatt, J. P., O’Brien, Sullivan and McGinity, JJ., concur.